Citation Nr: 9906309	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral 
osteochondrosis of the tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.

This appeal arose from a May 1997 New Orleans, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefit.


FINDING OF FACT

The veteran's osteochondrosis of the tibial tuberosities was 
not aggravated in service.


CONCLUSIONS OF LAW

1.  Osteochondrosis of the tibial tuberosities clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 1131, 5107(a) (West 1991).

2.  The veteran's preexisting osteochondrosis of the tibial 
tuberosities was not aggravated by service.  38 U.S.C.A. 
§§ 1131, 1153, 5107(a) (West 1991); 38 C.F.R. § 3.306(a), (b) 
& (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

A review of the service medical records included a February 
1957 preinduction examination, during which the veteran 
offered no complaints concerning his knees.  The objective 
examination was within normal limits.  His knees were also 
normal during the February 1958 induction examination.  A 
March 19, 1958 profile noted that he had osteochondrosis of 
the tuberosity of the tibia, bilaterally.  He was prohibited 
from engaging in deep knee bends.  On May 23, 1958, he 
complained of weak and painful knees.  He indicated that 
these complaints had present for the past five years.  During 
the January 1960 separation examination, he made no 
complaints about his knees and the objective examination was 
within normal limits.

The veteran was examined by VA in February 1997.  He stated 
that he had had pain and tenderness in the knees since 1960.  
He said that he had fallen in basic training.  The left knee 
was worse on occasion, and the pain was aggravated by walking 
more than three blocks and by cold weather.  The objective 
examination found no swelling, although he did have an 
increase of the tendon in the upper tibia, which looked about 
the same in both knees.  There was no deformity.  Range of 
motion was from 0 degrees to 140 degrees in both knees, 
although he noted that extension produced pain on the upper 
anterior side of the tibia.  An x-ray showed that the left 
knee was normal; the right knee was also normal, except for 
some senile osteoporosis.  The diagnosis was bilateral knee 
arthralgias, right more than the left with some osteoporosis 
of the right knee. 

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
established that the veteran's bilateral osteochondrosis of 
the tibial tuberosities preexisted service.  While this 
condition was not noted on either the February 1957 
preinduction or the February 1958 induction examinations, it 
was diagnosed on March 19, 1958, less than one month after 
his induction.  Moreover, the veteran had admitted in a May 
23, 1958 treatment report that his knee complaints had been 
present for the past five years.  Thus, it is clear that the 
osteochondrosis of the tibial tuberosities existed prior to 
service.  However, the evidence does not show that his 
service aggravated this disorder.  Rather, the lack of 
treatment for any further complaints after May 1958, the 
negative January 1960 separation examination, and the silence 
of the record between 1960 and his complaints of pain and 
weakness in the knees during the February 1997 VA 
examination, all argue against a finding that his 
osteochondrosis of the tibial tuberosities increased in 
severity during service.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
osteochondrosis of the tibial tuberosities.


ORDER

Service connection for osteochondrosis of the tibial 
tuberosities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


